Citation Nr: 1102758	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969, 
and received awards and decorations including the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
for PTSD.  The issue of entitlement to TDIU is remanded to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect, difficulty in understanding complex commands, impairment 
of short- term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but not more, 
for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran is currently in receipt of a 30 percent rating for 
PTSD under Diagnostic Code 9411.  A 30 percent disability rating 
is assigned for a mental disorder when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

On May 20007 VA examination, the Veteran reported PTSD symptoms 
including recurrent dreams and nightmares of his time in Vietnam, 
specifically when he was shot at and a time when he witnessed a 
Vietnamese child dying.  He had frequent sleep disturbances, 
panic attacks, hyper alertness, easy startle response, was 
irritable and angry, depression, passive suicide thoughts, 
concentration problems, social isolation, and alcohol dependence.  
He had intense fear of the traumatic event recurring.  During 
those times of distress, he felt confused, anxious, short of 
breath, and had a general sense of feeling "antsy."  He 
reported that he was not receiving treatment for his psychiatric 
condition.

With regard to his social history, he reported that his divorce 
after sixteen years of marriage was most likely due to his 
inability to communicate and his temper, secondary to his mental 
condition.  He had a few friends that he visited and occasionally 
played golf, but mostly stayed at home.  He had a good 
relationship with his son.  He had positive relationships with 
his parents and his siblings.  He drank both beer and liquor each 
night.  

With regard to his employment history, he reported that after 
leaving Vietnam he collected unemployment and traveled throughout 
Europe and Mexico.  He worked odd jobs until the late 1970s, when 
he began to work for a shipyard as a carpenter and continued that 
employment until he retired in 2005.  He reported that his 
relationship with his supervisor and coworkers had been good.  

Mental status examination revealed that his orientation was 
within normal limits.  His appearance, hygiene, and behavior were 
appropriate.  His affect and mood were abnormal with disturbance 
of motivation and mood.  He had an ironic, bitter quality to his 
mood and narrative.  His communication and speech were within 
normal limits.  His concentration was poor.  He had panic attacks 
that occurred less than once per week.  There was no delusional 
behavior or hallucinations.  His thought process was within 
normal limits.  His judgment was impaired with his continuation 
of drinking alcohol.  His memory was impaired to a mild degree.  
He had suicidal ideations with no plans or intent.  There was no 
homicidal ideation.  

Based upon the above examination and review of the claims file, 
the Veteran was diagnosed with PTSD and alcohol and substance 
dependence.  A GAF score of 55 was assigned for moderate 
symptoms.  The examiner concluded that the Veteran had some 
interference performing his activities of daily living due to his 
PTSD.  He had difficulty establishing and maintaining effective 
social and occupational relationships and difficulty maintaining 
effective family role functioning.  There was occasional 
interference with recreation or leisurely pursuit. 

In June 2008, the Veteran submitted a statement that often when 
he laid in bed at night, he thought perhaps that would be the 
night he would die of a heart attack.  He stated that he wanted 
to find a new job but could not bring himself to do so.  He 
stated that writing those two thoughts for submission to the VA 
had taken him months to accomplish.  He stated that his duties in 
Vietnam continued to haunt him and disturb his thoughts. 

VA treatment records beginning in February 2009 show that at that 
time, the Veteran reported some mild depression, especially when 
ruminating over his experiences in Vietnam.  He had periods of 
decreased energy.  He had started taking an anti-depressant but 
stopped because it made him feel lethargic.  He denied any 
suicidal or homicidal ideation.  On March 2009 mental health 
intake examination, he stated that he did not think he was 
depressed, but also stated that he felt listless and did not like 
to talk on the phone.  He had trouble staying asleep at night.  
He reported that he was easily distracted.  He stated that he did 
not like to talk about his PTSD symptoms.  He endorsed an 
exaggerated startle response and stated that he usually sensed 
something in his peripheral vision that startled him.  He denied 
experiencing panic, anger, or irritability.  He had intrusive 
recollections of his service in Vietnam in the form of memories 
and nightmares.  He stated that he was not receiving treatment 
for his PTSD and was following up as recommended by his doctor.  
He stated that life was "pretty easy" and denied any current or 
lifetime injurious behavior.  He had obsessive compulsive 
tendencies with regard to cleaning, but denied any other 
obsessive thoughts.  He reported that three to four nights a week 
he would go to a nearby bar and consume three or four drinks.  He 
smoked a pack of cigarettes per day.  He reported that he saw his 
son one to two times per week, and that he had reconnected with 
his daughter who had been adopted by another family while he was 
in Vietnam.

Mental status examination revealed that he was alert, oriented, 
casually dressed, and cooperative throughout the interview.  He 
was somewhat guarded but easy going.  His mood was euthymic and 
his affect was appropriate.  His speech was normal and his 
thought process was linear and goal-oriented.  The examiner, in 
summarizing the interview, felt that the Veteran appeared to have 
a high degree of avoidance and seemed to minimize the extent to 
which his combat experience impaired his functioning.  He was 
diagnosed with anxiety disorder, not otherwise specified; rule 
out PTSD; depressive disorder, not otherwise specified; and 
alcohol abuse related disorder, not otherwise specified.  A GAF 
score of 64 was assigned. 

On October 2009 VA psychiatric examination, the Veteran described 
PTSD symptoms including frequent recollection of traumatic 
events, nightmares, anxiety, depression, sleep problems, social 
isolation, and occupational trouble.  He reported that he re-
experienced the traumatic events of Vietnam on a persistent and 
recurrent basis.  He experienced intense distress that the 
traumatic events would reoccur.  He stated that he had not sought 
any other treatment for his psychiatric symptoms because he did 
not like to talk to psychiatrists.  

With regard to his social history, he reported that he had a good 
relationship with his parents and normal relationships with his 
siblings.  He did not have a partner.  He stated that his 
relationship with his son was adequate but that he did not see 
him often.  He had low motivation to participate in activities.  
He spent a great deal of time at the local bar.  He spent most of 
his time alone.  With regard to his occupational history, he 
reported that he did not feel mentally capable of working.  

Mental status examination revealed that he was oriented, and that 
his appearance and hygiene were appropriate.  He maintained good 
eye contact.  His affect and mood showed some anxiety, 
depression, and loneliness.  His communication, speech, and 
concentration were normal.  There was no evidence of panic 
attacks.  There was no evidence of delusions or suspiciousness.  
His thought process was appropriate.  His judgment was not 
impaired.  His memory was mildly impaired in terms of forgetting 
small details and recent events.  There was no suicidal or 
homicidal ideation.  

Based upon the above examination and review of the claims file, 
the Veteran was diagnosed with PTSD.  A GAF score of 65 was 
assigned.  The examiner stated that it appeared the Veteran's 
unemployment was secondary to his PTSD.  The Veteran appeared to 
have low motivation, depression, anxiety, poor coping abilities, 
and was engaged in alcohol abuse.  The examiner felt that the 
Veteran had occasional interference with performing activities of 
daily living due to lack of motivation and feeling immobilized by 
anxiety and depression.  He had difficulty establishing and 
maintain relationships socially and occupationally and did not 
want to develop new relationships due to the anxiety and stress 
involved.  He was able to maintain effective family role 
functioning.  He had occasional interference with recreation and 
leisurely pursuits due to his mood.

At his October 2010 hearing before the Board, the Veteran stated 
that he mostly spoke about his Vietnam experiences with a group 
of Veterans that he reconnected with from his unit.  He did not 
feel as though he could talk to anyone at the VA about his 
current symptoms.  He reported that he did not have suicidal 
ideations.  He stated that he was not totally unsociable and had 
friends and family that he spent time with.  He reported having 
short-term memory loss but that his long-term memory was fine.  
He stated that he would get "freaked out" by movement in the 
woods outside of his window.  He isolated himself and had poor 
sleep.  He could only fall asleep easily when he was drinking.  
He felt that he could not stand anyone yelling at him.  His mood 
was fine most of the time, but he suffered from fatigue.  He 
stated that he didn't have any hobbies, and in terms of 
activities, he would go "hit a golf ball every once in a 
while."

On May 2007 VA examination, the Veteran was assigned a GAF score 
of 55.  A March 2009 mental health noted assigned a GAF score of 
64.  On October 2009 VA examination, a GAF score of 65 was 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM- IV); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned.  The 
percentage rating is to be based on all the evidence that bears 
on occupational and social impairment.  38 C.F.R. § 4.126 (2010); 
VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of between 51 and 60 generally reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 64 or 65 generally 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that a 50 percent rating is warranted for PTSD 
throughout the pendency of the appeal.  The evidence shows that 
the Veteran's PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms of short-term memory loss, disturbance of motivation and 
mood, and difficulty in establishing and maintaining effective 
work and social relationships, in particular.  His PTSD symptoms 
have impacted his ability to maintain relationships with others, 
including on a social and occupational level.  He has been shown 
to experience severe distress when remembering his time in 
Vietnam in the way of intrusive memories and nightmares, causing 
a chronic sleep impairment.  He spends a good deal of time 
fearful of re-experiencing moments from the war.  He has also 
been shown to have become reclusive, and rarely socializes with 
others outside of his immediate family.  His relationship with 
his wife was impacted by his mental disability and since the 
divorce, he has stated that he has become even more isolative.  
In addition, the Veteran experiences panic attacks, with symptoms 
that are very familiar to him, and has noticed impairment of 
short-term memory, such as forgetting minor details of his day 
and names and appointment times.  Though the Veteran has not 
sought much treatment for his PTSD, he has been noted to minimize 
his symptoms in order to avoid them, which suggested to the March 
2009 VA psychiatrist that his disability may be more severe than 
he had stated on examination.  In that regard, the Veteran has 
stated that he does not feel comfortable talking about his 
symptoms with others and mostly tried to suppress the thoughts.  
However, the records consistently demonstrate that he has 
suffered from anxiety, depression, and re-experiencing of the 
traumatic events.   Accordingly, as stated on both VA 
examinations, the Board finds that the Veteran's current PTSD 
appears to be moderate in degree, and warrant a higher 50 percent 
rating.   

With respect to whether his disability warrants more than a 50 
percent rating, however, the Board finds that the preponderance 
of the evidence is against such a finding.  The Veteran has not 
been shown to have deficiencies in most areas, as he was 
described by each VA examiner as arriving appropriately dressed 
and groomed, with the ability to cooperate and speak effectively 
during the interview.  With regard to his social relationships, 
he has stated that his relationship with his children, siblings, 
and parents were fine or adequate, and that he had friends that 
he also visited.  He was not completely isolative and was able to 
play golf occasionally.  Nor has he been shown to have 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to function 
independently, or neglect of personal hygiene.

In addition, the Board notes that the evidence does not show 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The October 2009 
VA examiner noted an occasion inability to perform activities of 
daily living due to lack of motivation and feeling immobilized by 
anxiety and depression.  However, the Board finds that the 
evidence does not show that enough other symptoms of the 70 
percent or 100 percent ratings are met to warrant the assignment 
of any rating higher than 50 percent.  Therefore, the Board finds 
that a rating in excess of 50 percent is not warranted for the 
period being rated.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In 
this case, the Board finds that the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's PTSD, but, 
as discussed above, findings supporting a rating in excess of 50 
percent have not been documented.  Further, the Veteran has not 
been hospitalized for his PTSD. Therefore, the Board finds that 
referral for assignment of an extraschedular rating for PTSD is 
not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that throughout the pendency of the appeal, 
the Veteran's PTSD has continuously been 50 percent disabling, 
but no higher.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in March 2007; a rating decision 
in May 2007; a statement of the case in December 2007, and a 
supplemental statements of the case in September 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the November 2009 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

An increased rating of 50 percent, but not higher, for PTSD is 
granted.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

Lastly,  a claim for a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when that claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the Board finds that the 
issue of entitlement to a TDIU rating has been raised by the 
record, particularly by the findings of the October 2009 VA 
examination.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for PTSD.  He is also service-connected for 
tinnitus, rated 10 percent; and left ear hearing loss, rated 0 
percent.  His combined rating is 60 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2010).  Therefore, he does not 
meet the minimum schedular percentage criteria for a TDIU.  38 
C.F.R. § 4.16(a) (2010).  The issue, then, is whether the 
Veteran's service-connected disability nevertheless prohibits him 
from securing and following gainful employment, such that a TDIU 
rating may be assigned pursuant to 38 C.F.R. § 4.16(b) (2010).  .

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected psychiatric disability on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
psychiatric disability on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether he is 
precluded from securing or following a 
substantially gainful occupation by reason 
of his service-connected disabilities.  
The claims folder should be reviewed by 
the examiner, and the examination report 
should note that review.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The examiner 
should describe the overall impact of the 
Veteran's service-connected disabilities 
on his occupational functioning.  
Specifically, the examiner should opine as 
to whether the Veteran's service-connected 
disabilities (PTSD, tinnitus, and left ear 
hearing loss), without consideration of 
any nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


